Case 3:17-cv-01104-VLB Document 82-49 Filed 05/15/19 Page 1 of 3




                  Exhibit 50
               Case 3:17-cv-01104-VLB Document 82-49 Filed 05/15/19 Page 2 of 3



From:                         Noel Valis [noel.valis@yale.edu]
Sent:                         Sunday, March 08, 2015 2:50:29 PM
To:                           Rolena Adorno
Subject:                      Re: Entrega del capftulo

Roberto is no doubt right.

Another learning curve: tenure complaints.

Un abrazo,
Noel

Sent from my iPad

On Mar 8, 2015, at 6:24 PM, Rolena Adorno <rolena.adorno@yalc.edu> wrote:

        Roberto informs me that the letter is still in the mailboxes of many grad students. Paulo has not yet
        picked up his, which tells me that he was really "in the know." Since the expression "rave reviews"
        appears in the letter, Roberto expects the same of Sue.

                                                 Redacted:
                                          Attorney Client Privilege


        I will send you all grad student letters as they come in. I am confident that WE are going to be the
        wmners.

        Glad you got a little rest!

        Un abrazo,
        Rolena

        Sent from my iPhone

        On Mar 8, 2015, at 1:05 PM, Noel Valis <noeLvalis@yalc.edu> wrote:

              This is wonderful, Rolena. I hope these keep rolling in. I think some students probably
              have not even seen the letter yet, coming as it did at the start of the break.

              Just had a few hours rest, much needed.

              Un abrazo,
              Noel

              Sent from my iPad

              On Mar 8, 2015, at 5:09 PM, Rolena Adorno <rolena.adornoial,yalc.cdu> wrote:

                     Another welcome letter!

                     Rolena




                                                                                                                BYRNE012 539
Case 3:17-cv-01104-VLB Document 82-49 Filed 05/15/19 Page 3 of 3


    Sent from my iPhone

    Begin forwarded message:

         From:k             Redacted
         Date:areh 8, 2015 at 11:00:01 AM EDI
         To: Rolena Adorno <rolcna.adomo(ci)valc.edu>
         Subject: Re: Entrega del capitulo

         Estimada profesora,
         Cuando le escribi ayer, no estaba enterada de la carta an6nima
         que ha estado circulando por el departamento. A pesar de
         mencionar en varias ocasiones que la carta se escribe en
         nombre de los estudiantes graduados, somos varios los
         indignados por haber hecho uso aside nuestros nombres.
         Estoy en completo desacuerdo con el contenido, la forma y el
         anonimato de la misma y buscare la manera en que las
         personas que estaban copiadas sepan que esta no es una carta
         quc rcprcscnta cl scntir de todos los cstudiantcs.
         Personalmente agradezco la fonnaci6n que he recibido en el
         departamento, su trabajo como jefa del mismo y como
         asesora. Estoy segura que somos muchos los que pensamos
         asi.
         Le envio un saludo cordial,
             Redacted        I

                            Redacted
           Estimada profesora,
           Espero que este muy bien y que haya tenido tiempo de
           dcscansar despucs de sus eompromisos. Le cscribo para ver
           si nos reunimos este lunes para entregarle el capitulo. Si no
           puede este lunes, puede ser cualquier otro dia, cuando usted
           este disponible.
           Muchas gracias v saludos cordiales,

                 Redacted




                                                                           BYRNE012 540
